UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-1199



AHMIELLEAH A.D.P. YEUNG,

                                                 Plaintiff - Appellant,

             versus


LOUDOUN COUNTY PUBLIC SCHOOLS; WAYNE GRIFFITH,
Principal, Potomac Falls High School,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-775-A)


Submitted:    August 27, 2003            Decided:   September 10, 2003


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Wasylik, THE LAW OFFICE OF MICHAEL ALEX WASYLIK, McLean,
Virginia, for Appellant.     John D. McGavin, Michael J. Carita,
TRICHILO, BANCROFT, MCGAVIN, HORVATH & JUDKINS, P.C., Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Ahmielleah A.D.P. Yeung appeals the district court’s order

dismissing her civil action alleging a violation of the Americans

with Disabilities Act.        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     See Yeung v. Loudoun County Pub. Sch., No. CA-

02-775-A (E.D. Va. filed Jan. 17, 2003 & entered Jan. 21, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  AFFIRMED




                                     2